                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



LONNIE DAVIDSON, et al.,

                                     Plaintiffs,

              v.                                           CASE NO. 18-3084-SAC


KIRK THOMPSON,

                                     Defendant.


                              MEMORANDUM AND ORDER

       This matter is before the Court on a Motion to Withdraw without Prejudice (ECF No. 30)

filed by Plaintiff Lonnie Davidson; a Response to the Court’s Show Cause Order and, in the

Alternative, Motion to Reconsider (ECF No. 32) filed by Defendant; a Response to the Show

Cause Order (ECF No. 33) filed by Robert Davis; a Reply in Opposition to Response to Order

(ECF No. 34) filed by Defendant; and a Motion to Dismiss (ECF No. 28) filed by Defendant.

       This case was opened with a complaint signed by five separate plaintiffs (ECF No. 4).

Almost two months later, an Amended Complaint was filed, which was only signed by Plaintiff

Davidson (ECF No. 16). On September 18, 2018, Defendant filed a Motion to Dismiss (ECF No.

28) the Amended Complaint. Then, on October 15, 2018, Plaintiff Davidson submitted a motion

asking to withdraw his Complaint without prejudice so he could fully exhaust his claims in state

court (ECF No. 30). The Court construed the October 15 motion as a Motion for Voluntary

Dismissal pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure. The Court also




                                               1
provided notice and an opportunity to show cause why the case should not be dismissed to the four

other purported plaintiffs in this case. ECF No. 31.

       Defendant filed a Response arguing that the Court was mistaken in applying Rule 41(a)(2)

and instead should have applied Rule 41 (a)(1)(A) because Defendant had not yet filed a motion

for summary judgment or an answer. Rule 41 states, in pertinent part, that a “plaintiff may dismiss

an action without a court order by filing: (i) a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A). The functional

difference is that a voluntary dismissal under 41(a)(1) operates to dismiss the complaint upon filing

of the notice of dismissal without the necessity of a court order while Rule 41(a)(2) requires leave

of court.

       The Court finds Defendant is correct. “[A] motion to dismiss under Rule 12 does not

terminate the right of dismissal by notice.” § 2363 Voluntary Dismissal—Dismissal as a Matter

of Right, 9 Fed. Prac. & Proc. Civ. § 2363 (3d ed.). See also Carter v. U.S., 547 F.2d 258, 258 (5th

Cir. 1977)(when plaintiff filed a motion to dismiss the lawsuit before defendants filed an answer

or a summary judgment motion, plaintiff had an absolute right to such dismissal; the defendants'

own motion to dismiss the suit on the merits would not be considered the equivalent of an answer

despite the fact that they allegedly expended considerable effort in preparing the motion); Miller

v. Reddin, 422 F.2d 1264, 1266 (9th Cir. 1970) (plaintiffs entitled to have suit voluntarily dismissed

without prejudice and without order of court since no answer or motion for summary judgment

had been filed and there had been no entry of judgment; even though four days earlier, trial court

had heard arguments on defendants' motion to dismiss and had announced orally proposed disposal

of case). Plaintiff Davidson’s motion to withdraw (ECF No. 30) should have been considered a

notice of unilateral voluntary dismissal under 41(a)(1). Therefore, the dismissal was effective as



                                                  2
to Mr. Davidson upon the filing of Plaintiff’s motion on October 15, 2018, and because

Defendant’s Motion to Dismiss (ECF No. 28) addressed the Amended Complaint filed by Mr.

Davidson, the motion is denied as moot.

        Defendant also argues the notice and opportunity to show cause the Court provided to Mr.

Davis, Mr. Blick, Mr. Bradley, and Mr. Harris (see ECF No. 31) was improper and unnecessary.

Defendant asserts they were no longer plaintiffs, given the filing of the Amended Complaint in

which they were not named as plaintiffs and which they did not sign. Defendant also points out

that neither the Amended Complaint nor the previous Complaint contain any allegations about any

purported plaintiff other than Mr. Davidson and that none of the other purported plaintiffs

responded to Defendant’s Motion to Dismiss.

        After considering Defendant’s Response, the Court agrees with Defendant to the extent

that the additional purported plaintiffs should have been dismissed from this action long ago. The

Prison Litigation Reform Act requires that prisoners seeking relief in a non-habeas civil action in

federal court must pay the full district court filing fee, albeit over time if the prisoner qualifies for

in forma pauperis status. 28 U.S.C. § 1915(b)(1). This Court has previously decided that prisoner

plaintiffs may not undermine this statutory obligation by joining in the filing of a single action and

that each prisoner plaintiff must file a separate action and pay the full district court filing fee. See

Holder v. Kansas, No. 07-3059-SAC, 2008 WL 199821, at *1 (D. Kan. Jan. 23, 2008) (citing see

e.g., Hubbard v. Haley, 262 F.3d 1194 (11th Cir. 2001) (each prisoner must proceed in a separate

action and be responsible for payment of the full district court filing fee) and Pinson v. Whetsel,

No. CIV-06-1372-F, 2007 WL 428191(W.D. Okl. Feb. 1, 2007) (discussing difficulties if joinder

of prisoner plaintiffs permitted)).




                                                   3
        Accordingly, the Court finds it appropriate to sever this matter into an additional four (4)

separate actions in which each plaintiff proceeds on his own and is responsible for the full $400.00

district court filing fee. The Court dismisses Plaintiffs Davis, Blick, Bradley, and Harris from the

instant matter, and directs the clerk's office to open a new and separate action for each of these

plaintiffs. Because severance of the parties is being done pursuant to the Court's motion, each

Plaintiff is granted an opportunity to voluntarily dismiss their separate case without a fee obligation

if he no longer wishes to continue as the sole plaintiff in a separate complaint. If a plaintiff chooses

to proceed, the Court will then address in each case the individual Plaintiff's payment obligations

under § 1915(b) and will conduct initial review of the complaint under §§ 1915(e)(2), 1915A.

        IT IS THEREFORE BY THE COURT ORDERED that Plaintiff’s Motion to Withdraw

without Prejudice (ECF No. 30) is granted insofar as it is construed to be a Notice of Voluntary

Dismissal, thus resulting in this case being dismissed without prejudice as of October 15, 2018 by

operation of Federal Rule of Civil Procedure 41(a)(1)(A).

        IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 28) is denied

as moot.

        IT IS FURTHER ORDERED that Defendants’ Response to the Court’s Show Cause

Order and, in the Alternative, Motion to Reconsider (ECF No. 32) is granted.

        IT IS FURTHER ORDERED that Plaintiffs Davis, Blick, Bradley, and Harris are

dismissed from the instant action.

        IT IS FURTHER ORDERED that the clerk's office is to open a separate case for each of

Plaintiffs Davis, Blick, Bradley, and Harris with a copy of the original complaint, signed by all

plaintiffs, from the instant case, and to place into each new case a copy of any pleading signed by

that plaintiff.



                                                   4
       IT IS FURTHER ORDERED that each of Plaintiffs Davis, Blick, Bradley, and Harris is

granted until April 22, 2019, to voluntarily dismiss his respective separate action without

obligation to pay the filing fee if he does not wish to proceed.

       IT IS SO ORDERED.

       DATED: This 22nd day of March, 2019, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                  5
